Citation Nr: 1640854	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  03-02 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for degenerative joint disease of multiple joints.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, generalized anxiety disorder, and dysthymia.

4.  Entitlement to service connection for a bilateral foot disability.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from ratings decisions dated in December 1999 and August 2000 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The matters on appeal were subsequently transferred to the RO in Atlanta, Georgia, and then to the Muskogee, Oklahoma, RO.

In April 2003, the Veteran presented testimony at a hearing conducted at the Atlanta RO before a Decision Review Officer (DRO).  In January 2005, the Veteran presented testimony at a personal hearing conducted at the Atlanta RO before the undersigned Veterans Law Judge.  

The Board remanded the claims in May 2005 and April 2010.  In a December 2012 decision, the Board, in pertinent part, reopened the previously denied claims for service connection for a back disability and degenerative joint disease of multiple joints, and remanded the reopened claims and the other claims on appeal for further development.

The issues of entitlement to service connection for a back disability, degenerative joint disease of multiple joints, and an acquired psychiatric disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran's bilateral pes cavus preexisted service and was not aggravated beyond the course of its natural progression therein; his currently shown hallux valgus is part of the natural progression of his pes cavus.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (b).

While the rating decisions on appeal predated the current duty to notify regulations, a February 2006 letter satisfied the duty to notify requirements, and the claim was subsequently readjudicated, most recently in a March 2016 supplemental statement of the case.  

VA's duty to assist has also been satisfied.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, VA treatment records, and Social Security Administration (SSA) records have been obtained.  The RO attempted to confirm the Veteran's alleged exposure to mustard gas.  The Veteran was provided a VA examination in February 2016.  The examination report is adequate evidence for deciding the claim for service connection for a foot disorder.  The examiner discussed the Veteran's medical history, described the claimed disorder in sufficient detail, and supported all conclusions with analysis.  See Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, with respect to the issue decided herein, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

II.  Service Connection

Service connection may be shown by evidence which establishes that a particular disability was incurred coincident with service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disability initially diagnosed after service, when all the evidence establishes that the disability was incurred in service.  38 U.S.C.A. § 1113 (b); 38 C.F.R. § 3.303 (d).

To establish service connection, there must be (1) competent evidence of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b). 

If a preexisting disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish an increase in severity during service.  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing clearly and unmistakably "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2014); see also 38 C.F.R. §§ 3.306 (2015).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Whether a preexisting disorder underwent an increase in severity during service is determined based on evidence of the manifestations of the disorder before, during, and after service.  38 C.F.R. § 3.306.  For a disorder to be considered aggravated in service, there must be worsening of the underlying condition, not just temporary or intermittent flare-ups of the symptoms of the condition.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Evidence of a veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306 (a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran's November 1972 entrance examination contained a notation of pes cavus.  This was not considered disqualifying for enlistment.  On his November 1972 report of medical history, the Veteran reported a history of foot trouble, and the examiner noted the Veteran previously had foot pains but did not have any current symptoms.  A November 1973 service treatment record indicated the Veteran complained of pain in his left foot, the arches of both feet, and his left heel, while a March 1974 service treatment record indicated the Veteran was prescribed orthotics after he complained of pain in both feet.  The service separation examination in October 1974 noted normal examination of the feet.

A July 2001 private treatment record noted the Veteran had apparently been diagnosed with pes cavus in the Army.  He currently had pain throughout his arch area along dorsal aspect of his foot and right ankle.  The examiner noted very severe pes cavus with subluxation of first metatarsal and hallux limitus.  In September 2001, his condition was noted to have improved with use of orthotics.

In January 2005, the Veteran testified that he had actually been rejected for active duty because of his foot disability; however, his status was changed and he was ordered to report for duty.  He asserted that he was born with pes cavus and that the flat boots in service aggravated his preexisting condition.

An October 2008 VA treatment record noted an assessment of severe anterior pes cavus deformity.

On VA examination in February 2016, the examiner diagnosed bilateral pes cavus and hallux valgus.  The examiner's opinion was that the claimed bilateral foot condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness:  

Rationale: Veteran admits that his pes planus was present at birth and existed prior to service.  Although not clearly mentioned on the entrance physical it is mentioned on several notes in the service and noted to be an EPTS [existed prior to service] condition.  Veteran was treated on several occasions for foot pain due to his pes cavus.  Hyperextension is part of the normal progression of pes cavus and his current hallux valgus is a part of this progression.  There is no note in the service treatment record regarding an injury to the feet and no evidence that the right ankle injury extended to a foot condition.  It is less likely than not that his pes cavus was caused by or aggravated by injury or incident while in the military service.  

The evidence reflects that the Veteran is currently diagnosed as having bilateral pes cavus and hallux valgus. 

On pre-induction examination in November 1972 the Veteran was noted to have pes cavus.  The Board finds that pes cavus was noted on entrance; the presumption of soundness does not attach; and the claim is one for service aggravation.  38 C.F.R. § 3.304 (b). 

The evidence shows that the preexisting pes cavus did not permanently increase in severity during service.  During service the Veteran was seen with complaints related to the pre-existing pes cavus.  He reported pain in the arches and left heel, and was given orthotics.  The separation examination noted normal examination of the feet.  There was no showing that the condition permanently increased in severity during this period of service. 

The VA physician in February 2016 provided a thorough opinion that included a detailed history of the Veteran's foot complaints during and after his period of service.  He concluded that the Veteran's current hallux valgus was part of the natural progression of his pes cavus and that the Veteran's current bilateral foot condition did not represent an aggravation of his pre-existing pes cavus.  This opinion is uncontradicted in the record.

The Veteran contends that his pre-existing pes cavus was aggravated beyond the normal progression of the condition during his period of service.  While he is competent to report his symptoms, the Board finds the opinion of the VA physician more persuasive on the question of whether there was an inservice worsening of the underlying condition, not just temporary or intermittent flare-ups of the symptoms of the condition.  

The evidence does not establish a worsening of the underlying condition in service beyond any flare-up.  The service separation examination noted normal feet, and the first postservice treatment for pes cavus was noted many years after service.  See Hunt, 1 Vet. App. at 297.  Thus, the presumption of aggravation does not attach as the Veteran has not met his burden to show an increase in severity of the preexisting pes cavus.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  As the preexisting pes cavus did not increase in severity during service, it cannot be found to have been aggravated during service.

The preponderance of the evidence is against the claim of service connection for a bilateral foot disability based on service aggravation; there is no doubt to be resolved; and service connection for bilateral foot disability is not warranted. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral foot disability is denied.


REMAND

A remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

Back Disability

The Veteran contends that he injured his back in service and that his current back disability is related to the inservice injury.  

VA treatment records and private treatment records demonstrate multiple diagnoses for a current back disability.  A January 2002 x-ray impression of the lumbosacral spine reveals degenerative changes of the lumbosacral spine with narrowing of L4-5 and L5-S1 disc space and large osteophytes at the level L5-S1 vertebra.  Similarly, a March 2005 private treatment record demonstrates a diagnosis of disc herniations at L4-5 and L5-S1, with spinal lipomatoses resulting in severe spinal stenosis from L3-S1.  

The Veteran's November 1972 entrance examination is negative for any indication of a back disability.  On his November 1972 report of medical history, however, the Veteran reported a history of recurrent back pain.  The physician noted the report of a backache but found the Veteran had no current symptoms.  Subsequent service treatment records demonstrate the Veteran complained of low back pain on multiple occasions.  An August 1973 record included a notation that the Veteran had experienced back pain for two years and had been in an auto accident as a civilian.

The Board's previous remand requested that a VA examination be conducted and that the examiner provide an opinion as to whether any currently diagnosed back disorder was causally or etiologically related to the Veteran's active service.  Unfortunately, the question requested by the AOJ and addressed by the examiner specified that the Veteran's back condition "clearly existed prior to his military service" and requested an opinion only as to aggravation during service.  However, as the pre-induction examination noted a normal spine examination, it cannot be said that the Veteran's back condition clearly pre-existed service.  Accordingly, the examiner's opinion is inadequate and another examination/opinion is warranted.  

Degenerative Joint Disease

The Veteran testified that he was first diagnosed with degenerative joint disease in service and that his symptoms have progressively worsened since active duty.  On his November 1972 service entrance examination, the Veteran's musculoskeletal system, upper extremities, lower extremities, and neurological system were deemed normal.  Although the Veteran reported a history of arthritis on his November 1972 report of medical history, the physician found him asymptomatic at the time of entrance into service.  A January 1974 service treatment record indicates the Veteran underwent an orthopedic consultation for swollen joints.  A March 1974 service treatment record demonstrates the Veteran complained of swollen joints in his right hand.  The assessment was "rule out degenerative disease."  The service separation examination in October 1974 noted normal upper extremities, lower extremities, and spine and other musculoskeletal examinations.

Right shoulder peritendinitis was noted in April 1995. 

On March 1996 physical examination, the examiner diagnosed "degenerative joint process of the Veteran's right gleno-humeral joint and degenerative meniscal cyst of the lateral meniscus of the left knee."  A December 2001 VA treatment record reveals an impression of "multiple joint pains, most likely arthritis."  The Veteran complained of pain in his back, neck, legs, and knees. 

The Board's previous remand requested that a VA examination be conducted to determine the nature and etiology of any current degenerative joint disease and that the examiner provide an opinion as to whether any currently diagnosed degenerative joint disease was causally or etiologically related to the Veteran's active service.  The examination conducted in February 2016 did not specifically include any findings related to degenerative joint disease, and the opinion provided addressed only whether degenerative joint disease could be related to the Veteran's claimed inservice exposure to chemical agents.  There was no opinion provided as to whether any current degenerative joint disease was related to the documented inservice complaints.  Accordingly, the opinion is inadequate and another examination/opinion is warranted.

Psychiatric Disorder

The Veteran underwent a VA examination in November 2011 pursuant to his claim of entitlement to service connection for PTSD.  The Board observes that the RO specified to the VA examiner that the Veteran's only corroborated stressors were a water tank falling on the Veteran's right ankle and right knee in September 1974 and boot camp.  Although the VA examiner found that the Veteran's corroborated stressor of a water tank falling on him met Criterion A in that it was adequate to support a diagnosis of PTSD, the VA examiner found that the Veteran did not have a mental disorder that conformed to the DSM-IV criteria.  Specifically, the VA examiner found the Veteran did not persistently re-experience the traumatic event, there was no persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness, there were no persistent symptoms of increased arousal, the Veteran did not meet the full criteria for PTSD, and the PTSD symptoms described did not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The VA examiner observed that the Veteran reported thinking about the corroborated stressor no differently than he thought about and remembered other events that took place during service. As the VA examiner found the Veteran did not have a diagnosis of a mental disorder, no opinion was provided with regard to whether a current acquired psychiatric disorder was the result of active duty.

A VA psychiatric examination in February 2016 resulted in a diagnosis of PTSD which the examining psychologist stated was at least as likely as not due to his claimed inservice stressors.  The examiner specifically noted the presence of criterion for a diagnosis of PTSD under DSM-5.  However, in an addendum to the opinion dated in March 2016, the examiner stated that the Veteran did not demonstrate a diagnosis of PTSD that conformed to DSM-5 apparently because he had denied the presence of psychiatric symptoms on VA examination in November 2011.  The Board finds the March 2016 addendum report inconsistent with the February 2016 examination report; taken together, these reports are inadequate and another examination must be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination for the purpose of ascertaining the nature and etiology of any current back disorder.  The electronic claims file should be made available to the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that any back disorder is causally or etiologically related to the Veteran's active service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  Schedule the Veteran for an examination for the purpose of ascertaining the nature and etiology of any current degenerative joint disease.  The electronic claims file should be made available to the examiner.  

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that any degenerative joint disease is causally or etiologically related to the Veteran's active service, to include the joint complaints noted in the service treatment records.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  Schedule the Veteran for an examination for the purpose of ascertaining the nature and etiology of any psychiatric disorder diagnosed during the pendency of the appeal or currently.  The electronic claims file should be made available to the examiner.  

The examiner is directed to consider all evidence of previously diagnosed acquired psychiatric disorders demonstrated in the electronic claims file.  The examiner should then provide a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any diagnosed acquired psychiatric disorder is causally or etiologically related to active duty as opposed to its being more likely due to some other factor or factors.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should fully explain all conclusions reached. 

If PTSD is found, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that PTSD is the result of the corroborated stressful events as opposed to being due to some other factor or factors.  Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current psychiatric disorder or psychiatric disorder previously diagnosed in the claims file is causally or etiologically related to service as opposed to its being more likely due to some other factor or factors.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


